Citation Nr: 1723013	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for colon cancer, to include as a result of herbicide exposure.

3.  Entitlement to service connection for liver cancer, to include as a result of herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for left ear hearing loss. 

7.  Entitlement to service connection for bilateral tinnitus. 

8.  Entitlement to service connection for a back disability. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965 and February 1968 to April 1972.  The Veteran had service in the Republic of Vietnam from April 1969 to April 1970.  He died in April 2010.  The appellant in these matters is his surviving spouse.

These matters come on appeal before the Board of Veterans' Appeals (Board) from April 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The April 2010 rating decision denied service connection for colon, liver cancer and major depressive disorder.  The September 2011 rating decision denied service connection for the cause of the Veteran's death.

In her March 2013 Substantive Appeal (VA form 9), the appellant requested a videoconference hearing before the Board.  In an August 2016 correspondence, the appellant canceled her hearing request.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In May 2017, the RO determined that the appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the appellant as the claimant in the Veteran's appeals for service connection for colon and liver cancer and major depressive disorder.  Accordingly, the appellant has been substituted for the Veteran for purposes of adjudicating those claims to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

Although one of the issues certified to the Board was for service connection for a major depressive disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The issues of entitlement to non-service connected pension and entitlement to special monthly compensation have been raised by the record in December 2009.   The AOJ acknowledged these issues in March 2010 letters to the Veteran.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In a February 2008 rating decision, the AOJ denied the claims of entitlement to service connection for right ear hearing loss, left ear hearing loss, tinnitus, a back condition and TDIU.  In January 2009 and February 2009, the Veteran filed a Notice of Disagreement (NOD), appealing the denial.  To date, the AOJ has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of service connection for an acquired psychiatric disability, a VA medical opinion was provided in December 2012 to determine the nature and etiology of the Veteran's psychiatric disability.  The VA examiner concluded that the Veteran did not meet the full criteria for PTSD at the time of his death, but that the Veteran was diagnosed with major depressive disorder.  The VA examiner further concluded that his major depressive disorder was less likely than not related to his military events or fear of hostile military activity.  The VA examiner stated that the Veteran's depression and alcohol dependence pre-dated his entry into service and his depression was caused by parental abuse during his childhood.  However, the Board notes that the Veteran's enlistment examination did not note a psychiatric disability.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence that the disease existed prior to service and was not aggravated by service.

Additionally, the Board finds the December 2012 VA examination opinion inadequate as it does not consider the lay evidence of record and the evidence supplemented to the record since the Veteran's death.  Therefore, the Board finds that a remand is warranted to obtain another VA medical opinion as to the etiology of the Veteran's psychiatric disability.  Once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the above, the Board finds that an additional medical opinion is warranted for the claim of entitlement to service connection for an acquired psychiatric disability prior to any further appellate review for the VA to fulfill its duty to the appellant.

The Board finally notes that, because the the service connection claim for a psychiatric disability is being remanded for additional development and because adjudication of this claim may impact adjudication of the claims for service connection for colon cancer, liver cancer, and cause of death, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claims for service connection for colon cancer, liver cancer, and cause of death must be deferred.



Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a SOC concerning the claims of entitlement to service connection for right ear hearing loss, left ear hearing loss, tinnitus, a back condition, and TDIU.  Advise the appellant of the time limit in which she may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal of each of these issues. 38 C.F.R. § 20.302(b) (2016).  If she perfects a timely appeal, the AOJ return the claims to the Board for further appellate consideration.

2.  Refer the case to an appropriate VA examiner, who has not previously reviewed the claims file, for a medical opinion(s) to determine the etiology of any diagnosed psychiatric disorders.  All findings should be reported in detail.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  

The examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, or that any psychosis developed within one year of separation from service.  The examiner must consider the statements from the Veteran, the appellant and her daughter regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A complete rationale must be given for all opinions expressed.  If the VA examiner is unable to give an opinion without resorting to speculation, the report should so state.

3.  Thereafter, readjudicate the issues on appeal.  If any decision remains adverse to the appellant, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

